Order entered April 20, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00214-CV

 CRAIG STEVEN MACKENZIE, 4825 JONES BRIDGE WOODS DRIVE,
           JOHNS CREEK, GEORGIA 30022, Appellant

                                       V.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY AND
    FEDERATED NATIONAL INSURANCE COMPANY, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-11384

                                    ORDER

      Before the Court is Deputy Official Reporter Terri Etekochay’s April 16,

2020 request for extension of time to file the reporter’s record. We GRANT the

request and extend the time to May 20, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE